Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Queens County (Appelman, J.), imposed November 2, 1989, upon her conviction of criminal possession of marihuana in the first degree, after a plea of guilty, the sentence being an indeterminate term of 2 to 6 years’ imprisonment.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing it to a definite term of one-year imprisonment; as so modified, the sentence is affirmed.
The People concede that the sentence must be modified to conform to the sentence promised to the defendant at the time she pleaded guilty. Mangano, P. J., Kooper, Harwood, Balletta and O’Brien, JJ., concur.